 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAWRENCE E. GEORGE,                                No. 2:19-cv-2415 KJM DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    OCEAN TRANS LLC, et al.,
15                       Defendants.
16

17          Plaintiff Lawrence George, proceeding pro se, commenced this action on December 2,

18   2019, by filing a complaint and paying the required filing fee. (ECF No. 1.) That same day

19   plaintiff was served with a letter that advised plaintiff that Rule 4(m) of the Federal Rules of Civil

20   Procedure provides that a defendant must be dismissed if service of the summons and complaint

21   is not accomplished on the defendant within 90 days after the complaint was filed. (ECF No. 3.)

22          More than 90 days have passed since plaintiff’s complaint was filed and the docket does

23   not reflect proof of service on, or the appearance of, any defendant. In light of plaintiff’s pro se

24   status, and in the interests of justice, the court will provide plaintiff with an opportunity to show

25   good cause for plaintiff’s conduct.

26   ////

27   ////

28   ////

                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff show cause in writing within twenty-eight days of the date of this order as to
 3   why this case should not be dismissed for lack of prosecution 1; and
 4          2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
 5   recommendation that this case be dismissed.
 6   DATED: April 3, 2020                                   /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                        2
